       Case 5:17-cv-00561-BKS-ATB Document 43 Filed 12/04/18 Page 1 of 2
U.S. Department of Labor                     201 Varick Street, Room 983
Office of the Solicitor                      New York, NY 10014
                                             Tel:    (646) 264-3653
                                             Fax:    (646) 264-3660
                                             Email: tai.amy@dol.gov

               Reply to the Attention of:    Amy Tai, Esq.

December 4, 2018

Via ECF

Honorable Andrew T. Baxter
U.S. Magistrate Judge
Northern District of New York
Federal Building and U.S. Courthouse
Syracuse, NY 13261

RE:    Acosta v. Liberty Gas Station and Convenience Store, LLC et al.,
       No. 5:17-cv-00561-BKS-ATB

Dear Judge Baxter:

Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor (the
“Secretary”) submits this status report pursuant to Your Honor’s November 30, 2018 Order (ECF
No. 40). Since filing our October 29, 2018 pre-motion letter, we have not spoken directly to
counsel for defendants, Robert Tisdell. When counsel for the Secretary contacted Mr. Tisdell’s
office last week, a representative from his office explained that he is now undergoing
rehabilitation for his medical condition, and that Mr. Tisdell had asked attorney Anas Saleh to
handle this case and provided his contact number. However, when counsel for the Secretary
spoke with Mr. Saleh, he stated that he had not been retained to represent the defendants in this
matter. This week, counsel for the Secretary tried calling Mr. Tisdell’s office and received an
automated message stating that the mailbox was not accepting messages.

As a result of the foregoing, none of the outstanding discovery deficiencies have been rectified,
despite the parties having conferred for several months, prior to Mr. Tisdell’s medical
emergency. Accordingly, the Secretary now seeks the Court’s permission to file a motion to
compel. Should the Court deem appropriate, the Secretary is available for a status conference
with the defendants.

Sincerely,

Jeffrey S. Rogoff
Regional Solicitor

By:    /s/
       Amy Tai
       Trial Attorney

cc:    Robert L. Tisdell (counsel for defendants via ECF)
        Case 5:17-cv-00561-BKS-ATB Document 43 Filed 12/04/18 Page 2 of 2



UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
R. ALEXANDER ACOSTA, Secretary of Labor, United :
States Department of Labor,
                                                                     :
                                Plaintiff,
                        v.                                           :
                                                                            No. 17-CV-00561-BKS-ATB
LIBERTY GAS STATION AND CONVENIENCE                                    :
STORE, LLC, LIBERTY PIZZA & CONVENIENCE,
INC., and HUSEYIN TURAN, Individually,                                 :

                                Defendants.                            :
--------------------------------------------------------------------

                                      CERTIFICATE OF SERVICE

         I hereby certify that on December 4, 2018, I electronically filed a copy of the Secretary’s

letter dated December 4, 2018 with the Clerk of the District Court using the CM/ECF system,

which sent notification of such filing to the attorneys of record.


Dated: December 4, 2018
       New York, New York

                                                                           s/ Alexander M. Kondo
                                                                           ALEXANDER M. KONDO
